 

Exhibit 10.1

 

[Dealer Address]

 

April 14, 2020

To: Coherus BioSciences, Inc.
333 Twin Dolphin Drive, Suite 600
Redwood City, California 94065 Attention: Jean-Frédéric Viret, Chief Financial
Officer Telephone No.: (650) 649-3530 Facsimile No.: (650) 649-3535

 

Re: Base Call Option Transaction

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the call option transaction entered into on the Trade
Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and Coherus
BioSciences, Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

1.                   This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (the “2006 Definitions”)
and the definitions and provisions of the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”, and together with the 2006 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Offering Memorandum dated April 14, 2020
(as so supplemented, the “Offering Memorandum”) relating to the USD 200,000,000
principal amount of 1.500% Convertible Senior Subordinated Notes due 2026 (the
“Base Convertible Securities”) issued by Counterparty (as increased by up to an
additional USD 30,000,000 principal amount of 1.500% Convertible Senior
Subordinated Notes due 2026 that may be issued pursuant to the option to
purchase additional convertible securities (the “Optional Convertible
Securities” and, together with the Base Convertible Securities, the “Convertible
Securities”)) pursuant to an Indenture to be dated April 17, 2020 between
Counterparty and U.S. Bank National Association, as trustee (the “Indenture”).
In the event of any inconsistency between the terms defined in the Indenture and
this Confirmation, this Confirmation shall govern. The parties acknowledge that
this Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture that are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein, in each case, will conform to the descriptions thereof in the
Offering Memorandum. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. For the avoidance of doubt, subject to the
foregoing, references herein to sections of, or definitions set forth in, the
Indenture are based on the draft of the Indenture most recently reviewed by the
parties at the time of execution of this Confirmation. If any relevant sections
of, or definitions set forth in, the Indenture are changed, added or renumbered
between the execution of this Confirmation and the execution of the Indenture,
the parties will amend this Confirmation in good faith and in a commercially
reasonable manner to preserve the economic intent of the parties as evidenced by
such draft of the Indenture. In addition, subject to the foregoing, the parties
acknowledge that references to the Indenture herein are references to the
Indenture as in effect on the date hereof and if the Indenture is, or the
Convertible Securities are, amended, modified or supplemented following the date
hereof or the date of their execution, respectively, any such amendment,
modification or supplement (other than any amendment, modification or supplement
(i) pursuant to Section 5.09 of the Indenture, subject to the provisions
opposite the caption “Discretionary Adjustments” in Section 2 hereof, or (ii)
pursuant to Section 9.01(H) of the Indenture that, as determined by the
Calculation Agent in good faith and in a commercially reasonable manner,
conforms the Indenture to the description of Convertible Securities in the
Offering Memorandum) will be disregarded for purposes of this Confirmation
unless the parties agree otherwise in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 



 

 

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency,
(ii) the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine) and (iii) (A) the election that
the “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply
to Dealer with a “Threshold Amount” of three percent of Dealer’s parent’s
shareholders’ equity; provided that “Specified Indebtedness” shall not include
obligations in respect of deposits received in the ordinary course of Dealer’s
banking business, (B) the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi) and (C) the
following language shall be added to the end thereof “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to
pay.”).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions; (iii)
the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

 

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.                   The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions. The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date: April 14, 2020     Effective Date: The closing date of the initial
issuance of the Convertible Securities.     Option Style: Modified American, as
described under “Procedures for Exercise” below.     Option Type: Call    
Seller: Dealer     Buyer: Counterparty     Shares: The Common Stock of
Counterparty, par value USD 0.0001 (Ticker Symbol:  “CHRS”).

 



2

 

 

Number of Options: The number of Base Convertible Securities in denominations of
USD 1,000 principal amount issued by Counterparty on the closing date for the
initial issuance of the Convertible Securities.  For the avoidance of doubt, the
Number of Options outstanding shall be reduced by each exercise of Options
hereunder.  In no event will the Number of Options be less than zero.    
Applicable Percentage:         %     Option Entitlement: A number equal to the
product of the Applicable Percentage and 51.9224     Make-Whole Adjustment: Any
adjustment to the Conversion Rate pursuant to Section 5.07 of the Indenture.    
Voluntary Adjustment: Any adjustment to the Conversion Rate pursuant to Section
5.06 of the Indenture.     Strike Price: USD 19.2595     Cap Price: USD 25.9263
    Rounding of Strike Price/Cap Price/Option Entitlement:   In connection with
any adjustment to the Option Entitlement or Strike Price, the Option Entitlement
or Strike Price, as the case may be, shall be rounded by the Calculation Agent
in accordance with the provisions of the Indenture relating to rounding of the
“Conversion Price” or the “Conversion Rate”, as applicable (each as defined in
the Indenture).  In connection with any adjustment to the Cap Price hereunder,
the Calculation Agent will round the adjusted Cap Price to the nearest USD
0.0001.     Number of Shares: As of any date, a number of Shares equal to the
product of the Number of Options and the Option Entitlement.     Premium: USD
             Premium Payment Date: The Effective Date     Exchange: The Nasdaq
Global Market     Related Exchange: All Exchanges     Procedures for Exercise:  
    Exercise Dates: Each Conversion Date.

 



3

 

 

Conversion Date: With respect to any conversion of a Convertible Security (other
than (x) any conversion of Convertible Securities with a “Conversion Date” (as
defined in the Indenture) occurring prior to the Cut-Off Date or (y) any
conversion of Convertible Securities in respect of which holder(s) of such
Convertible Securities would be entitled to an increase in the Conversion Rate
pursuant to a Make-Whole Adjustment (including, for the avoidance of doubt, if
such Make-Whole Adjustment does not result in an increase to the Conversion
Rate) (any such conversion described in clause (x) or clause (y), an “Early
Conversion”), to which the provisions of Section 8(b)(iii) of this Confirmation
shall apply), the “Conversion Date” (as defined in the Indenture), provided
that, no Conversion Date shall be deemed to have occurred with respect to
Exchanged Securities (such Convertible Securities, other than Exchanged
Securities, the “Relevant Convertible Securities” for such Conversion Date).    
Cut-Off Date: January 15, 2026     Exchanged Securities: With respect to any
Conversion Date, any Convertible Securities with respect to which Counterparty
makes the election described in Section 5.08 of the Indenture and the financial
institution designated by Counterparty accepts such Convertible Securities in
accordance with Section 5.08 of the Indenture, as long as Counterparty does not
submit a Notice of Exercise in respect thereof.     Expiration Date: The earlier
of (i) the last day on which any Convertible Securities remain outstanding and
(ii) April 15, 2026, subject to earlier exercise.     Automatic Exercise on
Conversion Dates: Applicable, which means that on each Conversion Date occurring
on or after the Cut-Off Date, a number of Options equal to the number of
Relevant Convertible Securities for such Conversion Date in denominations of USD
1,000 principal amount shall be automatically exercised, subject to “Notice of
Exercise” below. Notwithstanding anything to the contrary herein or in the
Equity Definitions, unless Counterparty notifies Dealer in writing prior to 5:00
P.M., New York City time, on the Expiration Date that it does not wish automatic
exercise to occur, all Options then outstanding as of 5:00 P.M., New York City
time, on the Expiration Date shall be deemed to be automatically exercised as if
(i) a number of Relevant Convertible Securities (in denominations of USD 1,000
principal amount) equal to such number of then-outstanding Options were
converted with a Conversion Date occurring on or after the Cut-Off Date and (ii)
such Relevant Convertible Securities were outstanding under the Indenture
immediately prior to such deemed conversion; provided that no such automatic
exercise pursuant to this sentence shall occur if the Relevant Price for each
Valid Day during the Settlement Averaging Period is less than or equal to the
Strike Price.     Notice Deadline: In respect of any exercise of Options
hereunder on any Conversion Date on or after the Cut-Off Date, 5:00 P.M., New
York City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the “Maturity Date” (as defined in the Indenture).

 



4

 

 

Notice of Exercise: Counterparty shall notify Dealer in writing prior to the
Notice Deadline of the number of Relevant Convertible Securities being converted
on the related Conversion Date.  For the avoidance of doubt, if Counterparty
fails to give such notice when due in respect of any exercise of Options
hereunder with a Conversion Date occurring on or after the Cut-Off Date,
Automatic Exercise shall apply and the Conversion Date shall be deemed to be the
Notice Deadline.     Dealer’s Telephone Number and Telex and/or Facsimile Number
and Contact Details for purpose of Giving Notice: As specified in Section 6(b)
below.     Settlement Terms:       Settlement Date: For any Exercise Date, the
date one Settlement Cycle following the final day of the Settlement Averaging
Period.     Settlement Method: Net Share Settlement     Net Share Settlement:
Dealer will deliver to Counterparty, on the relevant Settlement Date, a number
of Shares equal to the Net Shares in respect of any Option exercised or deemed
exercised hereunder.  In no event will the Net Shares be less than zero.     Net
Shares: In respect of any Option exercised or deemed exercised, a number of
Shares equal to the sum of the quotients, for each Valid Day during the
Settlement Averaging Period, of (i) (A) the Option Entitlement on such Valid Day
multiplied by (B) (1) the amount by which the Cap Price exceeds the Strike
Price, if the Relevant Price on such Valid Day is equal to or greater than the
Cap Price, (2) the amount by which such Relevant Price exceeds the Strike Price,
if such Relevant Price is greater than the Strike Price but less than the Cap
Price or (3) zero, if such Relevant Price is less than or equal to the Strike
Price, divided by (C) such Relevant Price, divided by (ii) the number of Valid
Days in the Settlement Averaging Period.

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Shares valued at the Relevant Price for the last Valid
Day of the Settlement Averaging Period.       Settlement Averaging Period: The
50 Valid Days commencing on, and including, the 51st Scheduled Valid Day prior
to the “Maturity Date” (as defined in the Indenture).     Valid Day: A day on
which (i) there is no Market Disruption Event and (ii) trading in the Shares
generally occurs on the Exchange or, if the Shares are not then listed on the
Exchange, on the principal other United States national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a United States national or regional securities exchange, on the
principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a “Business Day” (as defined in the Indenture).

 



5

 

 

Scheduled Valid Day: A day that is scheduled to be a Valid Day on the principal
United States national or regional securities exchange or market on which the
Shares are listed or admitted for trading.  If the Shares are not so listed or
admitted for trading, “Scheduled Valid Day” means a “Business Day” (as defined
in the Indenture).     Relevant Price: On any Valid Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page CHRS  <equity> AQR (or its equivalent successor if such page is
not available) in respect of the period from the scheduled opening time of the
Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or if
such volume-weighted average price is unavailable at such time, the market value
of one Share on such Valid Day, as determined by the Calculation Agent in a good
faith and commercially reasonable manner using, if practicable, a
volume-weighted average method). The Relevant Price will be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.     Other Applicable Provisions: To the extent
Dealer is obligated to deliver Shares hereunder, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Counterparty is the issuer of the Shares.     Restricted
Certificated Shares: Notwithstanding anything to the contrary in the Equity
Definitions, Dealer may, in whole or in part, deliver Shares required to be
delivered to Counterparty hereunder in certificated form in lieu of delivery
through the Clearance System.  With respect to such certificated Shares, the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by deleting the remainder of the provision after the word
“encumbrance” in the fourth line thereof.

 



6

 

 

Adjustments:       Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in the Dilution Adjustment Provisions (a
“Potential Adjustment Event”) that requires an adjustment under the Indenture,
the Calculation Agent shall, in good faith and in a commercially reasonable
manner, make a corresponding adjustment in respect of any one or more of the
Strike Price, the Number of Options, the Option Entitlement and any other term
relevant to the exercise, settlement or payment of the Transaction, to the
extent an analogous adjustment is required under the Indenture, subject to
“Discretionary Adjustments” below. Immediately upon the occurrence of any
Potential Adjustment Event, Counterparty shall notify the Calculation Agent of
such Potential Adjustment Event.

 

Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

(i) in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 5.05(A)(ii) of the Indenture or Section
5.05(A)(iii)(1) of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 5.05(A)(ii) of the Indenture)
or “SP” (as such term is used in Section 5.05(A)(iii)(1) of the Indenture), as
the case may be, begins before Counterparty has publicly announced the event or
condition giving rise to such Potential Adjustment Event, then the Calculation
Agent shall, in good faith and in a commercially reasonable manner, have the
right to adjust any variable relevant to the exercise, settlement or payment for
the Transaction as appropriate to reflect the commercially reasonable costs (to
account solely for hedging mismatches and market losses) and commercially
reasonable out-of-pocket expenses incurred by Dealer in connection with its
commercially reasonable hedging activities as a result of such event or
condition not having been publicly announced prior to the beginning of such
period; and

 

(ii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect the commercially reasonable costs (to account solely for hedging
mismatches and market losses) and commercially reasonable out-of-pocket expenses
incurred by Dealer in connection with its commercially reasonable hedging
activities as a result of such Potential Adjustment Event Change.

 

For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of a Potential Adjustment Event
(including, without limitation, under the third sentence of Section
5.05(A)(iii)(1) of the Indenture or the third sentence of Section 5.05(A)(iv) of
the Indenture).

 

Dilution Adjustment Provisions: Sections 5.05(A)(i), (A)(ii), (A)(iii), (A)(iv)
and (A)(v) and Section 5.05(F) of the Indenture

 



7

 

 

Discretionary Adjustments: Notwithstanding anything to the contrary herein or in
the Equity Definitions, if the Calculation Agent in good faith disagrees with
any adjustment under the Indenture that is the basis of any adjustment hereunder
and that involves an exercise of discretion by Counterparty, its board of
directors or a committee of its board of directors (including, without
limitation, pursuant to Section 5.05(F) of the Indenture or pursuant to Section
5.09 of the Indenture or any supplemental indenture entered into thereunder or
in connection with the determination of the fair value of any securities,
property, rights or other assets), then the Calculation Agent will determine the
corresponding adjustment to be made to any one or more of the Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement or payment of or under the Transaction in good faith and in
a commercially reasonable manner consistent with the methodology set forth in
the Indenture.     Extraordinary Events:       Merger Events: Notwithstanding
Section 12.1(b) of the Equity Definitions, “Merger Event” shall have the same
meaning as the meaning of “Common Stock Change Event” set forth in Section
5.09(A) of the Indenture.     Consequences of Merger Events/Tender Offers:
Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent, acting in good faith and commercially
reasonably, shall make a corresponding adjustment in respect of any adjustment
under the Indenture to any one or more of the nature of the Shares, the Number
of Options, the Option Entitlement, composition of the “Shares” hereunder and
any other variable relevant to the exercise, settlement or payment for the
Transaction, to the extent an analogous adjustment is required under Section
5.09 of the Indenture in respect of such Merger Event, as determined in good
faith and in a commercially reasonable manner by the Calculation Agent by
reference to such Section, subject to “Discretionary Adjustments” above;
provided that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to a Make-Whole Adjustment or a Voluntary
Adjustment; provided further that in respect of any election by the holders of
Shares with respect to the consideration due upon consummation of any Merger
Event, the Calculation Agent shall have the right to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to compensate Dealer for any commercially reasonable losses
(including, without limitation, market losses customary for transactions similar
to the Transaction with counterparties similar to Counterparty) solely as a
result of any mismatch on its Hedge Position, assuming Dealer maintains a
commercially reasonable Hedge Position, and the type and amount of consideration
actually paid or issued to the holders of Shares in respect of such Merger
Event; and provided further that if, with respect to a Merger Event or a Tender
Offer, (i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) securities issued by an entity that is not a
corporation organized under the laws of the United States, any state thereof or
the District of Columbia or (ii) the Counterparty to the Transaction, following
such Merger Event, will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or will not be the
Issuer, Dealer may elect in its reasonable discretion that Cancellation and
Payment (Calculation Agent Determination) shall apply.  For the avoidance of
doubt, adjustments shall be made pursuant to the provisions set forth above
regardless of whether any Merger Event gives rise to an Early Conversion.  For
purposes of this paragraph, “Tender Offer” means the occurrence of any event or
condition set forth in Section 5.05(A)(v) of the Indenture.

 



8

 

 

Notice of Merger Consideration: Upon the occurrence of a Merger Event,
Counterparty shall reasonably promptly (but in any event prior to consummation
of such Merger Event) notify the Calculation Agent of, in the case of a Merger
Event that causes the Shares to be converted into the right to receive more than
a single type of consideration (determined based in part upon any form of
stockholder election), the weighted average of the types and amounts of
consideration actually received by holders of Shares upon consummation of such
Merger Event.     Consequences of Announcement Events: Modified Calculation
Agent Adjustment as set forth in Section 12.3(d) of the Equity Definitions;
provided that, in respect of an Announcement Event, (x) references to “Tender
Offer” shall be replaced by references to “Announcement Event” and references to
“Tender Offer Date” shall be replaced by references to “date of such
Announcement Event”, (y) the phrase “exercise, settlement, payment or any other
terms of the Transaction (including, without limitation, the spread)” shall be
replaced with the phrase “Cap Price (provided that in no event shall the Cap
Price be less than the Strike Price)” and the words “whether within a
commercially reasonable (as determined by the Calculation Agent) period of time
prior to or after the Announcement Event” shall be inserted prior to the word “,
which” in the seventh line, and (z) for the avoidance of doubt, the Calculation
Agent shall, in good faith and in a commercially reasonable manner, determine
whether the relevant Announcement Event has had a material economic effect on
the Transaction (the terms of which include, among other terms, the Strike Price
and Cap Price), and, if so, shall adjust the Cap Price accordingly to take into
account such material economic effect on one or more occasions on or after the
date of the Announcement Event up to, and including, the Expiration Date, any
Early Termination Date and/or any other date of cancellation, it being
understood that (i) any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement Event
and (ii) in making any adjustment the Calculation Agent shall take into account
volatility, liquidity or other factors before and after such Announcement
Event.  An Announcement Event shall be an “Extraordinary Event” for purposes of
the Equity Definitions, to which Article 12 of the Equity Definitions is
applicable.

 



9

 

 

Announcement Event: (i)         The public announcement by Issuer, any
subsidiary of Issuer, any affiliate of Issuer, any agent of Issuer, any Valid
Third Party Entity or any affiliate of a Valid Third Party Entity of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, (y) any potential acquisition by Issuer and/or its subsidiaries
where the aggregate consideration exceeds 35% of the market capitalization of
Issuer as of the date of such announcement (a “Transformative Transaction”) or
(z) the intention to enter into a Merger Event or Tender Offer or a
Transformative Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or a
Transformative Transaction or (iii) any subsequent public announcement by
Issuer, any subsidiary of Issuer, any affiliate of Issuer, any agent of Issuer
or a Valid Third Party Entity of a change to a transaction or intention that is
the subject of an announcement of the type described in clause (i) or (ii) of
this sentence (including, without limitation, a new announcement, whether or not
by the same party, relating to such a transaction or intention or the
announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent in good
faith and in a commercially reasonable manner.  For the avoidance of doubt, the
occurrence of an Announcement Event with respect to any transaction or intention
shall not preclude the occurrence of a later Announcement Event with respect to
such transaction or intention.  For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions.     Valid Third Party Entity: In respect of any transaction,
any third party that has a bona fide intent to enter into or consummate such
transaction (it being understood and agreed that in determining whether such
third party has such a bona fide intent, the Calculation Agent may take into
consideration the effect of the relevant announcement by such third party on the
Shares and/or options relating to the Shares).     Nationalization, Insolvency
or Delisting: Cancellation and Payment (Calculation Agent Determination);
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.     Additional Termination
Event(s): Notwithstanding anything to the contrary in the Equity Definitions,
if, as a result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 



10

 

 

Additional Disruption Events:       (a) Change in Law: Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the phrase “the interpretation” in the third line thereof with the phrase “, or
public announcement of, the formal or informal interpretation”, (ii) by adding
the phrase “and/or Hedge Position” after the word “Shares” in clause (X) thereof
and (iii) by immediately following the word “Transaction” in clause (X) thereof,
adding the phrase “in the manner contemplated by the Hedging Party on the Trade
Date”; and provided further that Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by (i) replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute)” and
(ii) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause (Y)
thereof.     (b) Failure to Deliver: Applicable     (c) Insolvency Filing:
Applicable     (d) Hedging Disruption:

Applicable; provided that:

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following sentence at the end of such Section:

 

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and (ii)
the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

    (e) Increased Cost of Hedging: Not Applicable     Hedging Party: Dealer    
Determining Party: Dealer; provided that the Determining Party will promptly,
upon written notice from Counterparty, provide a statement displaying in
reasonable detail the basis for such determination, adjustment or calculation,
as the case may be (including any quotations, market data or information from
internal or external sources used in making such determination, adjustment or
calculation, it being understood that the Determining Party shall not be
required to disclose any confidential information or proprietary models used by
it in connection with such determination, adjustment or calculation, as the case
may be).

 



11

 

 

Non-Reliance:       Agreements and Acknowledgments Applicable     Regarding
Hedging Activities: Applicable     Additional Acknowledgments: Applicable    
Hedging Adjustment: For the avoidance of doubt, whenever Dealer, the Determining
Party or the Calculation Agent makes an adjustment or calculation, or the
Determining Party or the Calculation Agent makes a determination, in each case,
permitted or required to be made pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of any event (other than
an adjustment, calculation or determination made by reference to the Indenture),
the Calculation Agent, the Determining Party or Dealer, as the case may be,
shall make such adjustment, calculation or determination in a commercially
reasonable manner and by reference to the effect of such event on Dealer
assuming that Dealer maintains a commercially reasonable hedge position.    
3.      Calculation Agent: Dealer; provided that all calculations and
determinations by the Calculation Agent (other than calculations or
determinations made by reference to the Indenture) shall be made in good faith
and in a commercially reasonable manner and assuming for such purposes that
Dealer is maintaining, establishing and/or unwinding, as applicable, a
commercially reasonable hedge position; provided further that if an Event of
Default of the type described in Section 5(a)(vii) of the Agreement with respect
to which Dealer is the sole Defaulting Party occurs, Counterparty shall have the
right to appoint a successor calculation agent which shall be a nationally
recognized third-party dealer in over-the-counter corporate equity
derivatives.  The Calculation Agent agrees that it will promptly, upon written
notice from Counterparty, provide a statement displaying in reasonable detail
the basis for such determination, adjustment or calculation, as the case may be
(including any quotations, market data or information from internal or external
sources used in making such determination, adjustment or calculation, it being
understood that the Calculation Agent shall not be required to disclose any
confidential information or proprietary models used by it in connection with
such determination, adjustment or calculation, as the case may be).    

4.             Account Details:

 

Dealer Payment Instructions:

 

Account for delivery of Shares from Dealer:

 

Counterparty Payment Instructions:

 

  To: SIL VLY BK SJ
3003 Tasman Drive, Santa Clara, CA 95054   Routing & Transit #:   Account Name:
Coherus BioSciences, Inc.   Address: 333 Twin Dolphin Drive, Suite 600
Redwood City, CA 94065   Credit Account #:

 



12

 

 

 

5.             Offices:

 

The Office of Dealer for the Transaction is: New York

 

The Office of Counterparty for the Transaction is:

 

Inapplicable, Counterparty is not a Multibranch Party

 

6.             Notices:             For purposes of this Confirmation:

 

(a)              Address for notices or communications to Counterparty:

 

To:                       Coherus BioSciences, Inc.

333 Twin Dolphin Drive, Suite 600

Redwood City, California 94065

Attention:             Jean-Frédéric Viret, Chief Financial Officer
Telephone No.:    (650) 649-3530
Facsimile No.:      (650) 649-3535

Email:                   jviret@coherus.com

 

(b)             Address for notices or communications to Dealer:

 

7.             Representations, Warranties and Agreements:

 

(a)             In addition to the representations and warranties in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:

 

(i)            On the Trade Date, (A) Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

(ii)           (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

 

(iii)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity (or any successor issue statements).

 



13

 

 

(iv)          Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(v)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.

 

(vi)          Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

(viii)        On and immediately after each of the Trade Date and the Premium
Payment Date, (A) the fair value of the total assets of Counterparty are greater
than the sum of the total liabilities (including contingent liabilities) and the
capital (as defined in Section 154 and Section 244 of the General Corporation
Law of the State of Delaware) of Counterparty, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty, and Counterparty’s entry
into the Transaction will not impair its capital, (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature, (D) Counterparty is not “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and (E) Counterparty would be able
to purchase the Number of Shares in compliance with the laws of the jurisdiction
of Counterparty’s incorporation (including the adequate surplus requirements of
Section 160 of the General Corporation Law of the State of Delaware).

 

(ix)           The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 3 of the Purchase Agreement, dated as of
April 14, 2020, among Counterparty and J.P. Morgan Securities LLC, BofA
Securities, Inc. and Citigroup Global Markets Inc. as representatives of the
initial purchasers party thereto (the “Purchase Agreement”) are true and correct
as of the Trade Date and the Effective Date and are hereby deemed to be repeated
to Dealer as if set forth herein.

 

(x)            To the knowledge of Counterparty, no state or local (including
non-U.S. jurisdictions) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being financial
institutions or broker-dealers.

 

(xi)          Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50 million.

 



14

 

 

(xii)          The assets of Counterparty do not constitute “plan assets” within
the meaning of 29 C.F.R. § 2510.3-101 under the Employee Retirement Income
Security Act of 1974, as amended.

 

(b)              Each of Dealer and Counterparty agrees and represents that it
is an “eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

 

(c)              Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

(d)              Each of Dealer and Counterparty agrees and acknowledges that
Dealer is a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” within the meaning of Section 546 of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555
and 561 of the Bankruptcy Code.

 

(e)              As a condition to the effectiveness of the Transaction,
Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Premium Payment Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement and
Section 7(a)(vii) hereof; provided that any such opinion of counsel may contain
customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions.

 

(f)               Counterparty understands that notwithstanding any other
relationship between Counterparty and Dealer and its affiliates, in connection
with this Transaction and any other over-the-counter derivative transactions
between Counterparty and Dealer or its affiliates, Dealer or its affiliates is
acting as principal and is not a fiduciary or advisor in respect of any such
transaction, including any entry, exercise, amendment, unwind or termination
thereof.

 



15

 

 

8.             Other Provisions:

 

(a)              Right to Extend. Dealer may postpone or add, in whole or in
part, any Exercise Date or Settlement Date or any other date of valuation,
payment or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent, in good faith and in a
commercially reasonable manner, shall make appropriate adjustments to the Net
Shares), if Dealer determines, in good faith and in a commercially reasonable
manner, and, in respect of clause (ii) below, based on the advice of counsel,
that such extension is reasonably necessary or appropriate (i) to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock borrow
market or other relevant market (but only if there is a material decrease in
liquidity relative to Dealer’s expectations on the Trade Date), or (ii) to
enable Dealer to effect purchases or sales of Shares or Share Termination
Delivery Units in connection with its commercially reasonable hedging, hedge
unwind or settlement activity hereunder in a manner that would (assuming, in the
case of purchases, Dealer were Counterparty or an affiliated purchaser of
Counterparty) be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer and, in the case of policies or procedures, so
long as such policies or procedures are consistently applied to transactions
similar to the Transaction); provided that no such Exercise Date, Settlement
Date or other date of valuation, payment or delivery may be postponed or added
more than 100 Valid Days after the original Exercise Date, Settlement Date or
other date of valuation, payment or delivery, as the case may be.

 

(b)              Additional Termination Events.

 

(i)            The occurrence of an event of default with respect to
Counterparty under the terms of the Convertible Securities as set forth in
Section 8.01 of the Indenture, which default has resulted in the Convertible
Securities becoming due and payable under the terms thereof, shall constitute an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party, and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement.

 

(ii)           Within five Exchange Business Days promptly following any
Repurchase Event (as defined below), Counterparty may notify Dealer of such
Repurchase Event, including the number of Convertible Securities subject to such
Repurchase Event (any such notice, a “Convertible Securities Repurchase
Notice”); provided that no such Convertible Securities Repurchase Notice shall
be effective unless it contains the representation by Counterparty set forth in
Section 7(a)(i) as of the date of such Convertible Securities Repurchase Notice.
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty of any Convertible Securities Repurchase Notice shall
constitute an Additional Termination Event as provided in this Section 8(b)(ii).
Upon receipt of any such Convertible Securities Repurchase Notice, Dealer shall
promptly designate an Exchange Business Day following receipt of such
Convertible Securities Repurchase Notice (which in no event shall be earlier
than the related repurchase date for such Convertible Securities) as an Early
Termination Date with respect to the portion of this Transaction corresponding
to a number of Options (the “Repurchase Options”) equal to the lesser of (A) the
number of such Convertible Securities specified in such Convertible Securities
Repurchase Notice and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repurchase Options. Any payment hereunder with respect
to such termination shall be calculated pursuant to Section 6 of the Agreement
as if (1) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Repurchase Options, (2) Counterparty were the sole
Affected Party with respect to such Additional Termination Event and (3) the
terminated portion of the Transaction were the sole Affected Transaction.
“Repurchase Event” means that (i) any Convertible Securities are repurchased
(whether pursuant to Section 4.02 of the Indenture or otherwise) by Counterparty
or any of its subsidiaries (including in connection with, or as a result of, a
Fundamental Change (as defined in the Indenture), a tender offer, exchange offer
or similar transaction or for any other reason), (ii) any Convertible Securities
are delivered to Counterparty in exchange for delivery of any property or assets
of Counterparty or any of its subsidiaries (howsoever described), (iii) any
principal of any of the Convertible Securities is repaid prior to the final
maturity date of the Convertible Securities, or (iv) any Convertible Securities
are exchanged by or for the benefit of the “Holders” (as such term is defined in
the Indenture) thereof for any other securities of Counterparty or any of its
affiliates (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction. For the avoidance of doubt, any
conversion of Convertible Securities (whether into Shares or “Reference
Property” (as defined in the Indenture)) pursuant to the terms of the Indenture
shall not constitute a Repurchase Event. Counterparty acknowledges and agrees
that if an Additional Termination Event has occurred under this Section
8(b)(ii), then any related Convertible Securities subject to a Repurchase Event
will be deemed to be cancelled and disregarded and no longer outstanding for all
purposes hereunder.

 



16

 

 

(iii)          Notwithstanding anything to the contrary in this Confirmation,
upon any Early Conversion in respect of which the relevant converting “Holder”
(as such term is defined in the Indenture) has satisfied the requirements to
conversion set forth in Section 5.02(A) of the Indenture:

 

(A)Counterparty may, as promptly as practicable (but in any event within five
Scheduled Trading Days of the “Conversion Date” (as defined in the Indenture)
for such Early Conversion), provide written notice (an “Early Conversion
Notice”) to Dealer specifying the number of Convertible Securities surrendered
for conversion on such Conversion Date (such Convertible Securities, the
“Affected Convertible Securities”), and the giving of such Early Conversion
Notice shall constitute an Additional Termination Event as provided in this
Section 8(b)(iii); provided that any such Early Conversion Notice shall contain
a written acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Early Conversion Notice;

 

(B)upon receipt of any such Early Conversion Notice, within a commercially
reasonable period of time thereafter, Dealer shall designate an Exchange
Business Day as an Early Termination Date (which Exchange Business Day shall be
on or as promptly as reasonably practicable after the related settlement date
for such Affected Convertible Securities) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible
Securities and (y) the Number of Options as of the “Conversion Date” (as defined
in the Indenture) for such Early Conversion;

 

(C)any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction;

 

(D)for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustment to
the conversion rate for the Convertible Securities has occurred pursuant to any
Make-Whole Adjustment or Voluntary Adjustment and (z) the corresponding
Convertible Securities remain outstanding; and

 

(E)the Transaction shall remain in full force and effect, except that, as of the
“Conversion Date”(as defined in the Indenture) for such Early Conversion, the
Number of Options shall be reduced by the Affected Number of Options.

 



17

 

 

(c)              Alternative Calculations and Payment on Early Termination and
on Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event (except as a result of
(i) a Nationalization, Insolvency or Merger Event in which the consideration to
be paid to all holders of Shares consists solely of cash, (ii) an Announcement
Event, Merger Event or Tender Offer that is within Counterparty’s control, or
(iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Counterparty’s control), and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) and 6(e) of the Agreement (any such
amount, a “Payment Obligation”), then Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below) unless (a)
Counterparty gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the date of the Announcement Event, Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination Alternative shall not apply, (b) as of the date of
such election, Counterparty represents that is not in possession of any material
non-public information regarding Counterparty or the Shares, and that such
election is being made in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of Section
6(d)(ii) and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative: If applicable, means that Dealer shall deliver to
Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) of the
Agreement or such later date or dates as Dealer may commercially reasonably
determine (the “Share Termination Payment Date”) taking into account
commercially reasonable hedging or hedge unwind activity, in satisfaction of the
Payment Obligation.     Share Termination Delivery   Property: A number of Share
Termination Delivery Units, as calculated by the Calculation Agent in good faith
and in a commercially reasonable manner, equal to the Payment Obligation divided
by the Share Termination Unit Price.  The Calculation Agent shall, in good faith
and in a commercially reasonable manner, adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in a commercially reasonable manner and notified by the
Calculation Agent to Dealer at the time of notification of the Payment
Obligation.     Share Termination Delivery Unit: In the case of a Termination
Event (other than on account of an Insolvency, Nationalization or Merger Event),
Event of Default, Delisting or Additional Disruption Event, one Share or, in the
case of an Insolvency, Nationalization or Merger Event, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as applicable.  If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash.

 



18

 

 

Failure to Deliver: Applicable     Other Applicable Provisions: If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9 and
9.11 of the Equity Definitions will be applicable as if “Physical Settlement”
applied to the Transaction, except that all references to “Shares” shall be read
as references to “Share Termination Delivery Units”; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 

(d)              Disposition of Hedge Shares. Counterparty hereby agrees that
if, in the good faith reasonable judgment of Dealer, based on the advice of
counsel, the Shares (the “Hedge Shares”) acquired by Dealer for the purpose of
hedging its obligations pursuant to the Transaction in a commercially reasonable
manner cannot be sold in the U.S. public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Dealer to sell the Hedge Shares in a registered offering, make available
to Dealer an effective registration statement under the Securities Act to cover
the resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
(in all cases of (A)-(E) above, as would be usual and customary for offerings
for companies of similar size and industry); provided that if Counterparty
elects clause (i) above but the items referred to therein are not completed in a
timely manner, or if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size and industry, in form
and substance commercially reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), and best efforts
obligations to provide opinions and certificates and such other documentation as
is customary for private placements agreements for transactions of similar size
and type, as is commercially reasonably acceptable to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its good faith, commercially reasonable judgment, to
compensate Dealer for any commercially reasonable discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the then-current
market price on such Exchange Business Days, and in the amounts and at such

 



19

 

 

time(s), commercially reasonably requested by Dealer. This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

 

(e)              Repurchase and Conversion Rate Adjustment Notices. Counterparty
shall, at least two Exchange Business Days prior to any day on which
Counterparty effects any repurchase of Shares or consummates or otherwise
engages in any transaction or event (a “Conversion Rate Adjustment Event”) that
could reasonably be expected to lead to an increase in the “Conversion Rate” (as
defined in the Indenture), give Dealer a written notice of such repurchase or
Conversion Rate Adjustment Event (a “Repurchase Notice”) if, following such
repurchase or Conversion Rate Adjustment Event, the Notice Percentage would
reasonably be expected to be (i) greater than 10.6% and (ii) greater by 0.5%
than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof). The “Notice Percentage” as of any day
is the fraction, expressed as a percentage, the numerator of which is the Number
of Shares plus the number of Shares underlying any other convertible bond hedge
transactions or similar call options sold by Dealer to Counterparty and the
denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all
commercially reasonable losses (including losses relating to the Dealer’s
commercially reasonable hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act or under any
state or federal law, regulation or regulatory order, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all commercially reasonable out-of-pocket expenses
(including commercially reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement and shall inure to the benefit of any
permitted assignee of Dealer.

 



20

 

 

(f)              Transfer and Assignment. Either party may transfer or assign
any of its rights or obligations under the Transaction with the prior written
consent of the non-transferring party, such consent not to be unreasonably
withheld or delayed; provided that Dealer may transfer or assign without any
consent of Counterparty its rights and obligations hereunder, in whole or in
part, to any person, or any person whose obligations would be guaranteed by a
person, in either case, with a rating (i) for its long-term, unsecured and
unsubordinated indebtedness at least equivalent to Dealer’s (or its ultimate
parent’s) or (ii) that is no lower than A3 from Moody’s Investor Service, Inc.
(or its successor) or A- from Standard and Poor’s Rating Group, Inc. (or its
successor); provided further that, at the time of such transfer or assignment
either (x) both the Dealer and transferee or assignee in any such transfer or
assignment are a “dealer in securities” within the meaning of Section 475(c) (1)
of the Internal Revenue Code of 1986, as amended (the “Code”) or (y) the
transfer or assignment does not result in a deemed exchange by Counterparty
within the meaning of Section 1001 of the Code. In the event of any such
transfer or assignment, the transferee or assignee shall agree that (i)
Counterparty shall not be required to pay the transferee or assignee under
Section 2(d)(i)(4) of the Agreement any amount greater than the amount
Counterparty would have been required to pay to Dealer in the absence of such
transfer or assignment and (ii) Counterparty shall not receive from the
transferee or assignee any amount or number of Shares less than it would have
been entitled to receive in the absence of such transfer or assignment. If at
any time at which (1) the Equity Percentage exceeds 8.0% or (2) Dealer, Dealer
Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law or other federal, state or local law, rule, regulation or regulatory order
or organizational documents or contracts of Counterparty applicable to ownership
of Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator, but excluding reporting obligations arising under Section
13 of the Exchange Act as in effect on the Trade Date) of a Dealer Person under
Applicable Restrictions and with respect to which such requirements have not
been met or the relevant approval has not been received, or that would have any
other adverse effect on a Dealer Person, under Applicable Restrictions minus (y)
1% of the number of Shares outstanding on the date of determination (either such
condition described in clause (1) or (2), an “Excess Ownership Position”),
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after its commercially reasonable efforts on pricing and terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position would no
longer exist following the resulting partial termination of the Transaction
(after taking into account commercially reasonable adjustments to Dealer’s
commercially reasonable Hedge Positions from such partial termination). In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement or Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination, (iii)
such portion of the Transaction were the only Terminated Transaction and (iv)
Dealer were the party entitled to designate an Early Termination Date pursuant
to Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which Dealer is or may be deemed to be a part
(collectively, “Dealer Group”) beneficially owns (within the meaning of Section
13 of the Exchange Act), without duplication, on such day (or, to the extent
that for any reason the equivalent calculation under Section 16 of the Exchange
Act and the rules and regulations thereunder results in a higher number, such
higher number) and (B) the denominator of which is the number of Shares
outstanding on such day. In the case of a transfer or assignment by Counterparty
of its rights and obligations hereunder and under the Agreement, in whole or in
part (any such Options so transferred or assigned, the “Transfer Options”), to
any party, withholding of such consent by Dealer shall not be considered
unreasonable if such transfer or assignment does not meet the reasonable
conditions that Dealer may impose including, but not limited, to the following
conditions:

 



21

 

 

(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

 

(B)Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Code);

 

(C)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested by, and
reasonably satisfactory to, Dealer;

 

(D)Dealer shall not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

(E)Dealer shall not, as a result of such transfer or assignment, receive from
the transferee or assignee any amount or number of Shares less than it would
have been entitled to receive in the absence of such transfer or assignment;

 

(F)An Event of Default, Potential Event of Default or Termination Event shall
not occur as a result of such transfer and assignment;

 

(G)Without limiting the generality of clause (B), Counterparty shall have caused
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(H)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

(g)             Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s commercially reasonable hedging activities hereunder,
Dealer reasonably determines that it would not be practicable or advisable to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

 

(i)            in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date) and the number of Shares that it will deliver on each Staggered
Settlement Date;

 

(ii)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates will equal the
number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and

 

(iii)          if the Net Share Settlement terms set forth above were to apply
on the Nominal Settlement Date, then the Net Share Settlement terms will apply
on each Staggered Settlement Date, except that the Shares otherwise deliverable
on such Nominal Settlement Date will be allocated among such Staggered
Settlement Dates as specified by Dealer in the notice referred to in clause (i)
above.

 

(h)             Disclosure. Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(i)               No Netting and Set-off. The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction. Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

 



22

 

 

(j)               Equity Rights. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.
For the avoidance of doubt, the parties acknowledge that the obligations of
Counterparty under this Confirmation are not secured by any collateral that
would otherwise secure the obligations of Counterparty herein under or pursuant
to any other agreement.

 

(k)              Early Unwind. In the event the sale by Counterparty of the Base
Convertible Securities is not consummated pursuant to the Purchase Agreement for
any reason by the close of business in New York on April 17, 2020 (or such later
date as agreed upon by the parties) (April 17, 2020 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Counterparty hereunder shall be cancelled
and terminated. Following such termination and cancellation, each party shall be
released and discharged by the other party from, and agrees not to make any
claim against the other party with respect to, any obligations or liabilities of
either party arising out of, and to be performed in connection with, the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

(l)               Agreements and Acknowledgements Regarding Hedging.
Counterparty understands, acknowledges and agrees that: (A) at any time on and
prior to the Expiration Date, Dealer and its affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction in a commercially reasonable manner; (B) Dealer and
its affiliates also may be active in the market for Shares other than in
connection with hedging activities in relation to the Transaction; (C) Dealer
shall make its own determination as to whether, when or in what manner any
hedging or market activities in securities of Issuer shall be conducted and
shall do so in a manner that it deems appropriate to hedge its price and market
risk with respect to the Relevant Price; (D) any market activities of Dealer and
its affiliates with respect to Shares may affect the market price and volatility
of Shares, as well as the Relevant Price, each in a manner that may be adverse
to Counterparty; and (E) the Transaction is a derivatives transaction in which
it has granted Dealer an option, and Dealer may purchase shares for its own
account at an average price that may be greater than, or less than, the price
paid by Counterparty under the terms of the Transaction.

 

(m)            Wall Street Transparency and Accountability Act. In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(the “WSTAA”), the parties hereby agree that neither the enactment of the WSTAA
(or any statute containing any legal certainty provision similar to Section 739
of the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).

 

(n)             Governing Law; Exclusive Jurisdiction; Waiver of Jury.

 

(i)            THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE
5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(ii)           Section 13(b) of the Agreement is deleted in its entirety and
replaced by the following:

 



23

 

 

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party (1)
joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”

 

(iii)          EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS
OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE AGREEMENT.

 

(o)              Amendment. This Confirmation and the Agreement may not be
modified, amended or supplemented, except in a written instrument signed by
Counterparty and Dealer.

 

(p)             Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(q)             Tax Matters. For purposes of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer, upon request, one duly
executed and completed United States Internal Revenue Service Form W-9 (or
successor thereto). Dealer shall provide to Counterparty one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor
thereto), upon reasonable request of Counterparty.

 

(r)              Withholding Tax with Respect to Non-US Counterparties.
“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
(i) any U.S. federal withholding tax imposed or collected pursuant to Sections
1471 through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”) or (ii)
any U.S. federal withholding tax imposed on amounts treated as dividends from
sources within the United States under Section 871(m) of the Code (or any
Treasury regulations or other guidance issued thereunder). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 



24

 

 

(s)              Amendment to Equity Definitions.

 

(i)            Solely in respect of adjustments to the Cap Price pursuant to
Section 8(t):

 

(1)Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding the
phrase “, provided that, notwithstanding this Section 11.2(e)(v), the parties
hereto agree that, with respect to the Transaction, the following repurchases of
Shares by the Issuer or any of its subsidiaries shall not be considered
Potential Adjustment Events: any repurchases of Shares in open-market
transactions at prevailing market prices or privately negotiated accelerated
Share repurchase (or similar) transactions that are entered into at prevailing
market prices and in accordance with customary market terms for transactions of
such type to repurchase the Shares, in each case, to the extent that, after
giving effect to such transactions, the aggregate number of Shares repurchased
during the term of the Transaction pursuant to all transactions described in
this proviso would not exceed 20% of the number of Shares outstanding as of the
Trade Date, as determined by the Calculation Agent” at the end of such Section.

 

(2)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “that may have a diluting or concentrative effect on the theoretical
value of the relevant Shares” and replacing them with the words “that is the
result of a corporate event involving the Issuer or its securities that has, in
the commercially reasonable judgment of the Calculation Agent, a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the
Counterparty’s own stock or (b) an observable index, other than an index
calculated and measured solely by reference to Counterparty’s own operations.”

 

(3)Section 12.1(d) of the Equity Definitions is hereby amended by replacing
“10%” with “25%”.

 

(ii)           Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(t)              Other Adjustments Pursuant to the Equity Definitions.
Notwithstanding anything to the contrary in the Agreement, the Equity
Definitions or this Confirmation, upon the occurrence of a Merger Date, the
occurrence of a Tender Offer Date, or declaration by Counterparty of the terms
of any Potential Adjustment Event, the Calculation Agent shall determine in good
faith and in a commercially reasonable manner whether such occurrence or
declaration, as applicable, has had a material economic effect on the
Transaction and, if so, shall, in its good faith and commercially reasonable
discretion, adjust the Cap Price to preserve the fair value of the Options
taking into account, for the avoidance of doubt, such economic effect on both
the Strike Price and Cap Price (provided that in no event shall the Cap Price be
less than the Strike Price; provided further that any adjustment to the Cap
Price made pursuant to this Section 8(t) shall be made without duplication of
any other adjustment hereunder). Solely for purposes of this Section 8(t), the
terms “Potential Adjustment Event,” “Merger Event,” and “Tender Offer” shall
each have the meanings assigned to each such term in the Equity Definitions (as
amended by Section 8(s)(i)).

 

(u)              Notice of Certain Other Events. (A) Counterparty shall give
Dealer commercially reasonable advance (but in no event less than one Exchange
Business Day) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Securities in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.

 



25

 

 

(v)             Payment by Counterparty. In the event that, following payment of
the Premium, (i) an Early Termination Date occurs or is designated with respect
to the Transaction as a result of a Termination Event or an Event of Default
(other than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of
the Agreement) and, as a result, Counterparty owes to Dealer an amount
calculated under Section 6(e) of the Agreement, or (ii) Counterparty owes to
Dealer, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

(w)             Payee Tax Representations. For the purpose of Section 3(f) of
the Agreement, the parties make the representations below:

 

(i)            Dealer is (1) a “U.S. person” (as that term is used in Section
1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for United States
federal income tax purposes and (2) an exempt recipient under Section
1.6049-4(c)(1)(ii) of the United States Treasury Regulations. Its U.S. taxpayer
identification number is 13-4994650.

 

(ii)           Counterparty is a corporation for U.S. federal income tax
purposes and is organized under the laws of the United States. It is “exempt”
within the meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c)
from information reporting on IRS Form 1099 and backup withholding.

 

(x)              Dealer Affiliates. Notwithstanding any other provision of this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance.

 

(y)             [Dealer Boilerplate].

 



26

 

 

  Yours faithfully,       [Dealer]       By:       Name:     Title:

 

Agreed and Accepted By:       COHERUS BIOSCIENCES, INC.       By:       Name:  
  Title:  

 



27

 